 Case 1:20-cv-00246-PLM-RSK ECF No. 25 filed 08/10/20 PageID.267 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

BELL’S BREWERY, INC.,                         )
                          Plaintiff,          )
                                              )      No. 1:20-cv-246
-v-                                           )
                                              )      Honorable Paul L. Maloney
BLUE RIDGE BEVERAGE COMPANY, INC.,            )
                      Defendant.              )
                                              )

                                       JUDGMENT

      In accordance with the order entered on August 7, 2020 (ECF No. 24), and pursuant

to Fed. R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: August 10, 2020                                /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
